Lonard Logan (C (1o4@,
Lawrence Corr. CH,
[0930 Lawrence Rood
Lumner, FL 6246

 

Sue Ss Woyer bor IS) 2018

 

_ Clerk of the CowT

United Shoes Courthouse US oF B-cy-ooTy

*

2M South Court Street
Rockford r eee 610 {

  

 

Le: Applention fo Qvoceed 1%) forma Panjperss

 

a sy ; org
Dew Unc ) sholes Comet Joie ee CLERK, U.S. DISTRICT IRT

 

 

 

 

 

eo ee eee obo & _im mote, is Mm contact wW rin Yow office
in regards to a fecent order dated Heme ate Signed Be
_Monrks Stetts District Cone t+ cudge Shovon Tohngow Colemen mentioning
She epata ie a nat submit oa agel veakiony to eroceed Qc

 

 

OnV Pow er crSoN ; 2s ropry je Filing fee ve

 

ae feceile J Ane ov cer = <thyoughh dhe tysddwtione( marl

 

on Wis-18 , and fen throws the e-filimg Sent do mé
from fhe low brary \= 24-16. Since then Cc heve not
_ Been oble 4o get do She Jibrery or get my Siy_ moxtt
sprue fen | nccomt a s 8 yok, But LE hove Submited for al _

of ghe pbowe +o meet my regutremerl,
t 0

 

 

 
| ae
| con ard Lo A om &\ (oYo,
Lawrence Corr Ctr.
[0730 Lawrence ed.
Sumney, El lo UAL’

Clerk o€ dhe Curt
Uncted Stoter Court house
Qtl Coutty Court s+.
Rocttord , TL lellol

AM pfeapip ple yp pall ileal {i febayh

 
